Bk 14826 Pg498 #12490 02-16-2005 @ 02:39p KNOW ALL MEN BY THESE PRESENTS, THAT, WE, JAMES L. DOMINGOS and ANN T. DOMINGOS AKA ANN J. DOMINGOS of 7 Carriage Road, Chicopee, Massachusetts for consideration paid, and in full consideration of TWO HUNDRED SIXTY THOUSAND ($260,000.00) Dollars grants to DUANE C. BENNETT AS TRUSTEE OF NE NOMINEE TRUST OF 191 Chestnut Street, Springfield, Massachusetts, with warranty covenants, * “And as part of an IRC Section 1031 Tax Deferred Exchange.” EXHIBIT “A” Executed as a sealed instrument this 14th day of February, 2005 /s/ James J Domingos James J. Domingos /s/ Ann J Domingos Ann J. Domingos THE COMMONWEALTH OF MASSACHUSETTS HAMPDEN, ss. February 14, 2005 On this 14thday
